Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, filed with the response of May 19, 2022, have been fully considered by the examiner.  The following is a complete response to the May 19, 2022 communication.
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
	It is noted applicant has not addressed this issue in the response.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 remains unclear with the scope of the claim.  Again, the only positive limitation is “A medical device”.  The limitation “configured to deliver a pulse train…” is merely an intended use limitation which bears little patentable weight to the claim.  Virtually any piece of conductive metal is “configured to deliver a pulse train of energy” making the scope of the claim unclear.  Again, claims 2-10 are rejected based on their dependency of claim 1.  Claim 2 is additionally unclear with the recitation “at least one pulse train of energy” in line 2.  It is not clear if this is a separate pulse train than the one recited in claim 1.  It is further unclear if “the pulse train” in line 3 of claim 2 refers to the pulse train recited in claim 1, or the at least one pulse train recited in line 2 of claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (2012/0220999).
	As asserted above, the only limitation required by claim 1 is a medical device configured to deliver a pulse train of energy, which Long clearly provides a medical device configured to delivery pulsed energy.  Regarding the intended use limitations directed towards the pulse characteristics, Long discloses a sequence of positive and negative pulses (Figures 9 and 10, for example) with an inter-pulse delay and an inter-phase delay as recited.  See, for example, paragraphs [0083-0087].
	Regarding claim 2, Long provides a generator (14) for delivering a pulse train and a processor configured to control the pulse train based upon a measured patient parameter (e.g. temperature).  See, for example, paragraph [0065].  Regarding claim 3, the medical device is in communication with the generator and includes a plurality of electrodes (24a, 24b, for example).  Regarding claim 4, adjacent electrodes may have opposite polarity to work in a bipolar manner (para. [0070]).  Regarding claim 6, Long discloses a pulse width and interphase delay of 5µs (para. [0083-0085]) and a delay between pulses of greater than 400 µs (i.e. frequency of 200Hz which would leave .004999 second interpulse delay given a 1 µs pulse width).  Regarding claim 7, Long discloses a wide range of number of pulses per burst or pulse train (e.g. para. [0085]).  Regarding claim 8, Long discloses a pulse voltage of 1500-3000 V (para. [0085], for example) and a frequency between 1Hz and 10,000Hz (para. [0083], for example).  It is noted that claims 5-8 do not specifically require a generator.  As such, there is no structural limitation capable of providing the claimed parameters.  These parameters are deemed to be intended use limitations (see above 35 USC 112, second paragraph rejection and discussion of claim 1), and any electrode, including the Long electrodes, are configured to deliver any of the claimed pulsed characteristics.
	Regarding claim 19, Long discloses a generator configured to deliver a pulse train having a pulse width between 1-15 µs and an interpulse delay of greater than 400 µs with the generator having a processor to control the delivery of the energy passed on a measured parameter (e.g. temperature) as addressed above.  The device is inherently capable of ablating cardiac tissue, and Long discloses the device for use in various different tissue sited (para. [0050], for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-13 and 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Long (‘999) in view of the teaching of Stewart et al (2013/0030430).
Long provides a medical device configured to deliver the pulse characteristics as addressed above, but fails to specifically disclose ECG electrodes to monitor heart waveforms and control the delivery of energy to tissue.  It is noted that Long specifically teach the delivery of pulses may be synchronized with a patient’s cardiac cycle (para. [0079], for example), but fail to expressly disclose ECG electrodes to provide that function.
Stewart et al, as addressed in the previous Office action, disclose an analogous system that delivers pulse trains with characteristics similar to that of Long.  In particular, Stewart et al teach that it is known to use ECG electrodes to monitor the cardiac cycle and control the delivery of pulses accordingly (para. [0051-0054], for example).  The Stewart et al ECG electrodes are capable of controlling the pulse train at any desired time relative to the ECG signals, and initiating the pulse train at any desired time relative to the ECG signal (i.e. after onset of an R-wave) is deemed an obvious consideration for one of ordinary skill in the art.
To have provided the Long device with ECG electrodes to monitor the cardiac cycle and control the delivery of pulses to avoid interference with the cardiac cycle would have been an obvious modification for one of ordinary skill in the art since Long teach it is known to monitor the cardiac cycle during treatment and further since Stewart et al disclose the use of ECG electrodes to perform such a monitoring to control the delivery of energy accordingly.
	Regarding claim 11, Long discloses the use of the device to treat numerous different treatment sites (para. [0050], for example), but fail to expressly disclose the use of the device to treat cardiac tissue.   Long provides a method of ablating tissue comprising providing a pulse train including a plurality of pulses with each pulse having a pulse width of between 1 and 15 µs.  Paragraph [0083] of Long specifically discloses pulse widths between 1 µs and 100 ms, and paragraph [0085] uses an example of pulse widths between 10 and 15 µs.  The period of the pulse in the example of paragraph [0085] is 100ms which means the inter-pulse delay of greater than 400 µs.
Stewart, as addressed above, specifically teach that a device having electrodes delivering pulse trains having similar parameters may specifically be used to treat cardiac tissue.
To have used the Long device to ablate cardiac tissue would have been an obvious consideration for one of ordinary skill in the art since Long discloses a wide variety of tissues that may be treated, and further since Stewart et al specifically teach a device having similar operating parameters may be used to ablate cardiac tissue.
Regarding claims 12 and 13, see discussion of claims 6 and 7 above.  Regarding claim 15, Long discloses pulse widths between 1 µs and 100 ms with specific examples of 5, 10 and 15 µs as addressed above.  Regarding claim 16, see discussion of claims 9 and 10 above.  Regarding claim 17, Long discloses a specific example of a frequency of in a range of 10Hz to about 100Hz (para. [0074], for example).  Regarding claim 18, the specific location and the number of applications are deemed to be obvious to the skilled artisan and dependent on the specific needs for the desired outcome.  Regarding claim 20, see discussion of claims 9 and 10 above.  Regarding claim 21, see discussion of claim 1 above.
Response to Arguments
Applicant’s arguments regarding the prior art rejections are moot in view of the newly applied Long reference, which reference is deemed to more precisely show a system having a generator that provides a pulse train having the same pulse characteristics as those claimed in the instant application claims. 
Regarding the 35 USC 112(b), the examiner disagrees that applicant’s amendment to recite a medical instrument “configured to deliver a pulse train” would obviate the indefiniteness of the claim.  The examiner maintains that the medical instrument remains the only positively recited physical limitation of the claim, with the rest of the claim directed towards an intended use of the device (i.e. to deliver a pulse train).  Again, the examiner maintains that virtually any electrode or conductive material is inherently capable of delivery a pulse train if connected to an appropriate source of energy that would provide such a pulse train.  Claim 1 fails to recite any source (e.g. a generator) to provide the pulse train having the particular characteristics.  Therefore, the characteristics of the pulse train are merely directed towards an intended use of the medical device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           May 26, 2022